Citation Nr: 0009839	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954 and from November 1954 to November 1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1995 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board remanded the claim in July 1997 for further 
development.  All requested development has been completed.


FINDINGS OF FACT

1.  The medical evidence of records shows complaints of 
occasional shortness of breath; a marginal decrease in 
arterial oxygen tension; and pulmonary function testing 
revealing an FEV-1/FVC ratio of 74 percent of the predicted 
value.  

2.  There is no medical evidence of an FEV-1 of 56 to 70 
percent of the predicted value, an FEV-1/FVC ratio of 56 to 
70 percent of the predicted value or a DLCO (SB) of 56 to 65 
percent of the predicted value; nor is there medical evidence 
to show pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for 
sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6899-6802 
(1995); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected sarcoidosis 
has increased in severity, to the point where an increased, 
compensable, evaluation is warranted.  Specifically he 
maintains that sarcoidosis affects his eyes, lungs and other 
organs.  The veteran avers that his physical condition has 
deteriorated over the years due to sarcoidosis.  He asserts 
that sarcoidosis caused frequent health problems for him and 
restricts his physical activity in daily living tasks.  

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) that is, the claim is 
plausible.  The Board notes that claims for increased 
evaluations are generally considered to be well grounded, 
where the disorder was previously service-connected and rated 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records, which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Factual Background 

The May 1994 VA outpatient treatment record shows that the 
veteran's sarcoidosis was inactive.  

At the September 1994 VA examination the veteran complained 
of shortness of breath with exercise and pain in all joints 
after the 1968 cervical fusion.  He described coughing up 
green sputum off and on for one year.  Upon examination 
decreased vocal vibrations in the left were found.  
Calcification was noted on the left lung due to granuloma.  
No active disease was found.  The veteran's pulmonary 
function tests were within normal limits.  The diagnosis 
included residual granuloma and calcification on the left 
base.  

The veteran testified at a personal hearing before the RO in 
October 1995, that the residuals of sarcoidosis were 
manifested by hip, leg and arm pain.  He stated that he 
experienced leg swelling quite often.  The veteran indicated 
that his lungs had been bothering him for the past 10 years 
and that he was prescribed albuterol aerosol inhaler.  

The VA examined the veteran in November 1995.  He complained 
of shortness of breath with activity for several years.  The 
pulmonary function report showed normal pulmonary function.  
There was no significant change compared to the October 1994 
study.  The chest X-ray revealed a small-calcified granuloma 
in the left lung base.  Underlying emphysematous changes were 
noted.  There were no objective findings of active pulmonary 
disease found.  

The August 1997 chest X-ray showed borderline cardiomegaly, 
however, the pulmonary vasculature appeared unremarkable.  A 
1-cm calcification was noted in the left base.  The September 
1997 computed tomography scan of the abdomen revealed a 
small, calcified granuloma in the left lung and a right renal 
cyst.  

The veteran reported shortness of breath on walking, chest 
tightness and slight wheezing at the October 1997 VA 
examination.  He denied asthma attacks and described 
productive coughs with white sputum.  Upon examination 
respiration was 18 per minute, and the veteran did not appear 
to be short of breath at rest.  He did not seem to get short 
of breath during the examination while he dressed and 
undressed.  His lungs were clear to percussion and 
auscultation.  The veteran's chest wall appeared to have 
normal configuration.  His lung expansion appeared to be 
normal clinically.  Heart sounds S1 and S2 were normal.  
Heart rhythm was regular with occasional extra systoles.  
There were no murmurs, gallops or evidence of pulmonary 
hypotension clinically.  

The impression was a history of sarcoidosis since 1957.  At 
the time of the examination there was no evidence of 
sarcoidosis activity.  There was no evidence of any active 
involvement of the lungs or lymph nodes by the sarcoidosis.  
The examiner commented that the veteran had mild chronic 
obstructive lung disease.  However, there was no evidence of 
any pulmonary hypertension, right ventricular hypotrophy or 
pulmonary cor-pulmonale or congestive heart failure.  There 
was no evidence of any malignancy.  

At the January 1998 VA examination the veteran reported 
occasional dry coughs, and denied any weight loss or 
hemoptysis or any fever or chills.  The veteran described 
occasional dyspnea on exertion and occasional events of 
paroxysmal nocturnal dyspnea.  He denied chest pain and 
asthma.  The examination showed a slightly prolonged 
expiratory phase without crackles or rhonchi.  The veteran's 
pulmonary function tests indicated a slight decrease in FEV1 
to VA ration of 74 percent, which was just marginally 
obstructive.  He had a normal FVC and FEV1.  The lung volumes 
were with in normal limits, with a TLC, which was 126 percent 
of predicted.  His DLCO and DLCO corrected were 100 percent 
of predicted.  The impression included a history of 
sarcoidosis, presently on evidence of significant lung 
involvement, and essentially normal spirometry, lung volumes 
and diffusing capacity with only a marginal decrease in 
arterial oxygen tension.  

The January 1998 chest X-rays revealed a small calcification 
about 1 cm in diameter at the left base, probably an old 
granuloma.  Air space in the lungs was not identified.  

VA outpatient treatment record dated July 1998 shows that all 
of the veteran's chronic problems were essentially stable.  
His lungs were clear to auscultation.  

The veteran was hospitalized between August 1998 to September 
1998 for a left heart catheterization.  The discharge 
diagnosis included sarcoidosis.  On examination the veteran's 
respiratory rate was 16.  His lungs were clear to 
auscultation bilaterally.  

The VA outpatient treatment records show that the veteran was 
seen between February 1999 to May 1999.  In February 1999 the 
veteran's lungs were clear to auscultation.  His chronic 
problems were essentially stable.  In May 1999 his lungs were 
clear to auscultation.  Sarcoidosis was listed as a problem 
in both February and May 1999.  

Analysis 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  
Service connection is in effect for sarcoidosis, and a 
noncompensable evaluation has been assigned.  During the 
course of the instant appeal, the diagnostic codes and 
provisions relating to the respiratory system were revised, 
effective October 7, 1996.  Compare 38 C.F.R. §§ 4.96, 4.97 
(1995), with 61 Fed. Reg. 46720-46731 (Sept. 5, 1996), 
codified at 38 C.F.R. § 4.96, 4.97 (1999).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VA O.G.C. Prec. 
Op. 11-97 at 1 (Mar. 25, 1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This determination depends on the 
facts of the particular case and therefore is made on a case-
by-case basis.  VA O.G.C. Prec. Op. 11-97 at 2.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical report precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under the previous regulations, the veteran's service-
connected sarcoidosis was rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6899-6802 (1995).  When an unlisted residual 
condition is encountered which requires an analogous rating, 
the first two digits of the diagnostic code present that part 
of the rating schedule most closely identifying the bodily 
part or system involved, with a "99" assigned as the last two 
digits representing all unlisted conditions.  38 C.F.R. § 
4.27 (1999).  The veteran's sarcoidosis has previously been 
rated by analogy to pneumoconiosis.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1995).  Under Diagnostic Code 6802, a 
30 percent rating required considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary tests.  A 10 percent evaluation was warranted for 
pneumoconiosis, which is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A noncompensable rating was assigned pursuant to 38 C.F.R. § 
4.31 (1995), which provides that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements of a compensable rating are not met.

The most current pulmonary function test conducted in January 
1998, as interpreted by the computer, indicated minimal 
obstructive lung defect; however, the lung volumes were 
within normal limits.  The examiner found a slightly 
prolonged expiratory phase without crackles or rhonchi.  The 
examiner also noted a marginal decrease in arterial oxygen 
tension.  A chest x-ray indicated a small calcification of 
about 1-cm in diameter at the left base.  The veteran has 
testified that he experienced lung problems.  At the VA 
examinations he reported shortness of breath, occasional dry 
coughs, occasional dyspnea on exertion and occasional events 
of paroxysmal nocturnal dyspnea.  

Applying these findings to the formerly applicable diagnostic 
criteria (Diagnostic Code 6899-6802 (1995), the Board finds 
that the disability picture more nearly approximates the 
criteria required for a noncompensable evaluation.  38 C.F.R. 
§ 4.7 (1999).  Definite symptoms with pulmonary fibrosis and 
moderate dyspnea on extended exertion were not shown.  38 
C.F.R. § 4.97, Diagnostic Code 6802 (1995).  In November 1995 
the pulmonary function report showed normal pulmonary 
function.  There were no objective findings of active 
pulmonary disease found.  In October 1997 there was no 
evidence of active involvement of the lungs or lymph nodes by 
the cardiodiosis.  In January 1998 there was no evidence of 
significant lung involvement, lung volumes and diffusing 
capacity exhibited only a marginal decrease in arterial 
oxygen tension.  The veteran's sarcoidosis does not meet the 
criteria for a compensable evaluation under the old criteria.  

Effective October 7, 1996, Diagnostic Code 6846 was added to 
38 C.F.R. § 4.97; the new code provides criteria for rating 
sarcoidosis with pulmonary involvement.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (1999).  This revised code provides that 
a noncompensable rating is to be assigned for sarcoidosis 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  A 30 percent 
rating is assigned for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Active disease or residuals of 
sarcoidosis may also be rated as chronic bronchitis under the 
provisions of Diagnostic Code 6600.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (1999).  

Under the current rating criteria, a 10 percent disability 
rating is warranted for chronic bronchitis for forced 
expiratory volume in 1 second of (FEV-1) of 71 to 80 percent 
predicted, or; a ratio of forced expiratory volume in 1 
second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted."  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1999).  

In this case, there is no current evidence of record 
reflecting that the veteran has persistent symptoms requiring 
corticosteroids.  The veteran's sarcoidosis does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
6846.  38 C.F.R. § 4.97 (1999).  The current pulmonary 
function test meets the required criteria under Diagnostic 
Code 6600 for a rating of 10 percent.  A 10 percent 
disability rating is warranted for chronic bronchitis for 
FEV-1 of 71 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1999).  The veteran has an FEV-1 of 74 
percent predicted.  The current pulmonary function test does 
not meet the required criteria under Diagnostic Code 6600 for 
a rating of 30 percent.  In conclusion, the Board finds that 
the disability picture more nearly approximates the criteria 
required for a 10 percent evaluation under the new criteria.  

Because the revised rating criteria are more favorable to the 
veteran, they are therefore applied and a 10 percent 
disability rating is warranted.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


ORDER

A 10 percent disability rating for service-connected 
sarcoidosis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

